PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and in the respondent’s Answer. Claimant seeks payment of $1,264.30 for telephone service provided to respondent’s Leckie Center for the period of August, 1982 through May, 1983. In its Answer, respondent admits the validity of the claim, but states that there were insufficient funds remaining in its fiscal year 1982-83 appropriation from which the obligation could have been paid.
Although the Court feels that this claim should in equity and good conscience be paid, the Court is of the further opinion that an award cannot be made, based upon the decision in Airkem Sales & Service, et al. v. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.